Name: Commission Regulation (EEC) No 1815/93 of 7 July 1993 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  international trade;  tariff policy;  foodstuff
 Date Published: nan

 No L 166/20 Official Journal of the European Communities 8 . 7. 93 COMMISSION REGULATION (EEC) No 1815/93 of 7 July 1993 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries Whereas the quantities for which import documents have been issued have reached the amount of 64 175 tonnes ; whereas the issuing of these documents to traditional importers should accordingly be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), Having regard to Commission Regulation (EEC) No 3900/92 of 23 December 1992 laying down the special rules of application for the Community import arrangements for certain species of preserved tuna, bonito and sardines and fixing the quantities of those products which may be imported during 1 993 (3), as amended by Regulation (EEC) No 1 792/93 (4), and in particular Article 4 (2) thereof, Whereas Article 3 ( 1 ) of the said Regulation has allocated 64 175 tonnes of the available quantity of 75 500 tonnes to traditional importers ; whereas Article 4 (2) of that Regulation provides that if the quantities for which import documents have been applied for exceed the avai ­ lable quantities the Commission is to fix a single percen ­ tage figure by which the quantities applied for are to be reduced ; Whereas on 30 June and 1 July 1993 the quantities applied for by traditional importers exceed the quantities available ; whereas the extent to which import documents may be issued should accordingly be deter ­ mined : HAS ADOPTED THIS REGULATION : Article 1 Import documents for preserved tuna of the genus Thunnus, skipjack or stripe-bellied bonito (Euthynnus pelamis) and other species of the genus Euthynnus falling within CN codes ex 1604 14 11 , ex 1604 14 19 and ex 1 604 20 70 , from the third countries referred to in Article 1 ( 1 ) of Regulation (EEC) No 3900/92, applied for under Article 3 ( 1 ) (a) of that Regulation on 30 June and 1 July 1993 and forwarded to the Commission on 2 July 1993 , shall be issued for up to 54,42 % of the quantities applied for. The issuing of import documents for the products referred to in the first subparagraph is hereby suspended for applications under Article 3 ( 1 ) (a) of Regulation (EEC) No 3900/92 lodged from 2 July 1993 . Article 2 This Regulation shall enter into force on 8 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . 0 OJ No L 76, 30 . 3 . 1993, p. 12 . (3) OJ No L 392, 31 . 12. 1992, p. 26 . (4) OJ No L 163, 6 . 7 . 1993 , p. 21 .